                                                                                         https://ppair-my.uspto.gov/pair/PAIRPrintServlet
                      Case: 5:19-cv-01197-SL Doc #: 19-1 Filed: 09/25/19 1 of 4. PageID #: 314
         09/776,096     METHOD AND SYSTEM FOR DNA MIXTURE ANALYSIS                    PERLIN-9         09-03-2019::16:25:32
         Transaction History
         Date             Transaction Description
         04-13-2018       Payment of Maintenance Fee, 4th Yr, Small Entity
         11-25-2014       Recordation of Patent Grant Mailed
         11-05-2014       Issue Notification Mailed
         11-25-2014       Patent Issue Date Used in PTA Calculation
         10-23-2014       Dispatch to FDC
         10-22-2014       Application Is Considered Ready for Issue
         10-21-2014       Issue Fee Payment Verified
         10-21-2014       Issue Fee Payment Received
         09-15-2014       Printer Rush- No mailing
         09-15-2014       Mailing Corrected Notice of Allowability
         09-14-2014       Examiner's Amendment Communication
         09-14-2014       Corrected Notice of Allowability
         09-12-2014       Pubs Case Remand to TC
         09-11-2014       Printer Rush- No mailing
         09-11-2014       Mailing Corrected Notice of Allowability
         09-09-2014       Examiner's Amendment Communication
         09-09-2014       Interview Summary - Examiner Initiated - Telephonic
         09-09-2014       Interview Summary - Examiner Initiated
         09-09-2014       Corrected Notice of Allowability
         09-04-2014       Pubs Case Remand to TC
         08-06-2014       Mailing Corrected Notice of Allowability
         08-04-2014       Examiner's Amendment Communication
         08-04-2014       Corrected Notice of Allowability
         07-22-2014       Mail Notice of Allowance
         07-18-2014       Notice of Allowance Data Verification Completed
         07-15-2014       Reasons for Allowance
         07-15-2014       Examiner's Amendment Communication
         07-14-2014       Interview Summary - Examiner Initiated - Telephonic
         07-14-2014       Interview Summary - Examiner Initiated
         06-09-2014       Oath or Declaration Filed (Including Supplemental)
         06-10-2014       Date Forwarded to Examiner
         06-09-2014       Response after Non-Final Action
         06-09-2014       Request for Extension of Time - Granted
         01-17-2014       Mail Interview Summary - Applicant Initiated - Telephonic
         01-16-2014       Interview Summary- Applicant Initiated
         01-16-2014       Interview Summary - Applicant Initiated - Telephonic
         12-09-2013       Mail Non-Final Rejection
         12-08-2013       Non-Final Rejection
         11-17-2013       Date Forwarded to Examiner
         11-15-2013       Request for Continued Examination (RCE)
         11-17-2013       Disposal for a RCE / CPA / R129
         11-15-2013       Request for Extension of Time - Granted
         11-15-2013       Workflow - Request for RCE - Begin

                                                                                                                         1
1 of 4                                                                                                                9/3/2019, 4:26 PM
                                                                                     https://ppair-my.uspto.gov/pair/PAIRPrintServlet
                      Case: 5:19-cv-01197-SL Doc #: 19-1 Filed: 09/25/19 2 of 4. PageID #: 315
         06-17-2013       Notice of Appeal Filed
         06-17-2013       Request for Extension of Time - Granted
         01-17-2013       Mail Final Rejection (PTOL - 326)
         01-14-2013       Final Rejection
         03-05-2012       Affidavit(s) (Rule 131 or 132) or Exhibit(s) Received
         03-13-2012       Date Forwarded to Examiner
         03-05-2012       Request for Continued Examination (RCE)
         03-13-2012       Disposal for a RCE / CPA / R129
         03-05-2012       Request for Extension of Time - Granted
         03-05-2012       Workflow - Request for RCE - Begin
         10-21-2011       Mail Advisory Action (PTOL - 303)
         10-19-2011       Advisory Action (PTOL-303)
         10-17-2011       Date Forwarded to Examiner
         10-07-2011       Amendment/Argument after Notice of Appeal
         10-07-2011       Notice of Appeal Filed
         10-07-2011       Request for Extension of Time - Granted
         04-01-2011       Mail Final Rejection (PTOL - 326)
         03-28-2011       Final Rejection
         03-24-2011       Mail-Petition to Revive Application - Granted
         03-24-2011       Petition to Revive Application - Granted
         01-25-2011       Petition Entered
         11-17-2010       Mail Abandonment for Failure to Respond to Office Action
         11-16-2010       Aband. for Failure to Respond to O. A.
         04-14-2010       Mail Non-Final Rejection
         04-12-2010       Non-Final Rejection
         02-19-2010       Date Forwarded to Examiner
         02-04-2010       Request for Continued Examination (RCE)
         02-19-2010       Disposal for a RCE / CPA / R129
         02-04-2010       Workflow - Request for RCE - Begin
         01-13-2010       Mail Advisory Action (PTOL - 303)
         01-11-2010       Advisory Action (PTOL-303)
         01-08-2010       Date Forwarded to Examiner
         12-22-2009       Amendment/Argument after Notice of Appeal
         12-22-2009       Notice of Appeal Filed
         12-22-2009       Request for Extension of Time - Granted
         06-22-2009       Mail Final Rejection (PTOL - 326)
         06-20-2009       Final Rejection
         04-14-2009       Date Forwarded to Examiner
         04-02-2009       Response after Non-Final Action
         04-02-2009       Request for Extension of Time - Granted
         09-29-2008       Mail Non-Final Rejection
         09-26-2008       Non-Final Rejection
         09-04-2008       Date Forwarded to Examiner
         09-04-2008       Date Forwarded to Examiner
         08-04-2008       Request for Continued Examination (RCE)
         09-04-2008       Disposal for a RCE / CPA / R129
         08-04-2008       Workflow - Request for RCE - Begin



2 of 4                                                                                                            9/3/2019, 4:26 PM
                                                                             https://ppair-my.uspto.gov/pair/PAIRPrintServlet
                      Case: 5:19-cv-01197-SL Doc #: 19-1 Filed: 09/25/19 3 of 4. PageID #: 316
         07-23-2008       Mail Advisory Action (PTOL - 303)
         07-21-2008       Advisory Action (PTOL-303)
         07-17-2008       Date Forwarded to Examiner
         07-11-2008       Amendment/Argument after Notice of Appeal
         07-11-2008       Notice of Appeal Filed
         07-11-2008       Request for Extension of Time - Granted
         01-09-2008       Mail Final Rejection (PTOL - 326)
         01-07-2008       Final Rejection
         10-23-2007       Date Forwarded to Examiner
         10-09-2007       Response after Non-Final Action
         10-09-2007       Request for Extension of Time - Granted
         04-09-2007       Mail Non-Final Rejection
         04-02-2007       Non-Final Rejection
         01-19-2007       Date Forwarded to Examiner
         01-19-2007       Date Forwarded to Examiner
         01-04-2007       Request for Continued Examination (RCE)
         01-19-2007       Disposal for a RCE / CPA / R129
         01-04-2007       Workflow - Request for RCE - Begin
         12-28-2006       Mail Advisory Action (PTOL - 303)
         12-26-2006       Advisory Action (PTOL-303)
         12-20-2006       Date Forwarded to Examiner
         12-11-2006       Amendment/Argument after Notice of Appeal
         12-11-2006       Notice of Appeal Filed
         12-11-2006       Request for Extension of Time - Granted
         06-09-2006       Mail Final Rejection (PTOL - 326)
         06-06-2006       Final Rejection
         03-30-2006       Date Forwarded to Examiner
         03-24-2006       Response after Non-Final Action
         03-24-2006       Request for Extension of Time - Granted
         09-22-2005       Mail Non-Final Rejection
         09-19-2005       Non-Final Rejection
         08-24-2005       Case Docketed to Examiner in GAU
         07-08-2005       IFW TSS Processing by Tech Center Complete
         07-08-2005       Date Forwarded to Examiner
         07-08-2005       Date Forwarded to Examiner
         06-28-2005       Request for Continued Examination (RCE)
         07-08-2005       Disposal for a RCE / CPA / R129
         06-28-2005       Workflow - Request for RCE - Begin
         06-03-2005       Mail Advisory Action (PTOL - 303)
         06-01-2005       Advisory Action (PTOL-303)
         05-19-2005       Date Forwarded to Examiner
         05-16-2005       Amendment/Argument after Notice of Appeal
         05-16-2005       Notice of Appeal Filed
         05-16-2005       Request for Extension of Time - Granted
         12-22-2004       Case Docketed to Examiner in GAU
         11-16-2004       Mail Final Rejection (PTOL - 326)
         11-15-2004       Final Rejection



3 of 4                                                                                                    9/3/2019, 4:26 PM
                                                                             https://ppair-my.uspto.gov/pair/PAIRPrintServlet
                      Case: 5:19-cv-01197-SL Doc #: 19-1 Filed: 09/25/19 4 of 4. PageID #: 317
         09-03-2004       Date Forwarded to Examiner
         08-20-2004       Response after Non-Final Action
         08-20-2004       Request for Extension of Time - Granted
         08-20-2004       Workflow incoming amendment IFW
         02-19-2004       Mail Non-Final Rejection
         02-18-2004       Non-Final Rejection
         12-13-2003       Date Forwarded to Examiner
         12-13-2003       Date Forwarded to Examiner
         11-06-2003       Request for Continued Examination (RCE)
         12-13-2003       Disposal for a RCE / CPA / R129
         11-06-2003       Workflow - Request for RCE - Begin
         10-15-2003       Mail Advisory Action (PTOL - 303)
         10-14-2003       Advisory Action (PTOL-303)
         09-29-2003       Date Forwarded to Examiner
         09-10-2003       Amendment/Argument after Notice of Appeal
         09-10-2003       Notice of Appeal Filed
         09-10-2003       Request for Extension of Time - Granted
         09-24-2003       Date Forwarded to Examiner
         09-10-2003       Amendment/Argument after Notice of Appeal
         09-10-2003       Notice of Appeal Filed
         09-10-2003       Request for Extension of Time - Granted
         03-07-2003       Mail Final Rejection (PTOL - 326)
         03-06-2003       Final Rejection
         01-03-2003       Date Forwarded to Examiner
         12-26-2002       Response after Non-Final Action
         12-26-2002       Request for Extension of Time - Granted
         06-19-2002       Mail Non-Final Rejection
         06-18-2002       X-Post-Legal Complete Rejection
         06-17-2002       Non-Final Rejection
         04-08-2002       X-Pre-Legal Complete Amended Case
         04-08-2002       Date Forwarded to Examiner
         03-25-2002       Response to Election / Restriction Filed
         03-25-2002       Request for Extension of Time - Granted
         02-07-2002       Case Docketed to Examiner in GAU
         12-20-2001       Mail Restriction Requirement
         12-19-2001       Restriction/Election Requirement
         12-13-2001       Case Docketed to Examiner in GAU
         09-12-2001       Transfer Inquiry
         08-25-2001       Application Dispatched from OIPE
         05-08-2001       Case Docketed to Examiner in GAU
         04-30-2001       Application Dispatched from OIPE
         04-30-2001       Correspondence Address Change
         03-06-2001       IFW Scan & PACR Auto Security Review
         02-02-2001       Initial Exam Team nn

         Close Window




4 of 4                                                                                                    9/3/2019, 4:26 PM
